Citation Nr: 1031075	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-08 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected low back 
disability.

2.  Entitlement to service connection for bilateral ankle 
disability, to include as secondary to service-connected low back 
disability.

3.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from March 1973 to October 
1974.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2004 rating decision in which the RO, inter alia, 
reopened and denied the Veteran's claim for service connection 
for a bilateral knee condition, found that new and material 
evidence had not been submitted sufficient to reopen a claim for 
service connection for a bilateral ankle condition, and denied 
service connection for a bilateral hip condition.  In April 2004, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in February 2006, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.

In August 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

In January 2009, the Board, inter alia, reopened the Veteran's 
claims for service connection for a bilateral knee and ankle 
conditions, and remanded the claims for service connection for 
these disabilities, on the merits, along with the claim for 
service connection for a bilateral hip condition, to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After partially completing the requested development, 
the AMC continued to deny the claims (as reflected in a November 
2009 supplemental SOC (SSOC)) and returned the matters on appeal 
to the Board for further consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC in Washington, DC.  
VA will notify the Veteran when further action, on her part, is 
required.

As final preliminary matters, the Board notes (as noted in 
January 2009) that, in October 2000, the Veteran filed a claim 
for vocational rehabilitation.  In correspondence received in 
February 2001, the Veteran requested an appeal and a hearing for 
being denied vocational rehabilitation.  However, the Board finds 
no decision denying the Veteran's October 2000 claim for 
vocational rehabilitation in the claims file.  Accordingly, this 
matter is again referred to the RO for appropriate action, to 
include, if warranted, issuance of an SOC pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999).  In addition, in a July 2001 
statement, the Veteran requested an increased rating for her 
service-connected spinal condition.  This claim for an increased 
rating has not been adjudicated.  As such, this matter is not 
properly before the Board, and is again referred to the RO for 
appropriate action.

In addition, as the Board noted in January 2009, the Veteran's 
claim for an increased rating for her service-connected 
lumbosacral strain, as well as a claim for a total rating based 
on individual unemployability due to service-connected disability 
(TDIU), were previously denied in a July 2000 rating decision.  
She filed an NOD with this denial in February 2001, and an SOC 
was issued in March 2001.  In May 2003, more than one year after 
notice of the July 2000 rating decision, the Veteran filed a 
substantive appeal (via a VA Form 9).  In a statement 
accompanying this substantive appeal, the Veteran asserted that 
her representative had received the March 2001 SOC in that month, 
but that she was never notified of the SOC until January 2003.  
As the matter of timeliness of the May 2003 substantive appeal 
has not been addressed by the RO, this matter is not properly 
before the Board, and is also again referred to the RO for 
appropriate action.




REMAND

The Board finds that further RO action in this appeal  is 
warranted, even though such will, regrettably, further delay an 
appellate decision on these matters.  

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its January 2009 remand, the Board noted that, in an April 
2004 letter, the Veteran's private physician noted that the 
Veteran was disabled due to chronic pain in her knees, hips, and 
back when she first presented for treatment in July 2002, and 
that she had reported that this pain started in service and had 
grown progressively worse over the years.  The Board also noted 
that records of post-service VA and private treatment include 
complaints of pain in the knees, ankles, and hips.  The Board 
further noted that, while pain, alone, without evidence of 
underlying pathology, does not constitute a disability for VA 
purposes (see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999)) the evidence suggested that the Veteran had signs and 
symptoms of disabilities involving the bilateral knees, ankles, 
and hips, and that her report of a continuity of symptomatology 
since service indicated that these signs and symptoms may be 
associated with service.  

Accordingly, the Board determined that a VA examination to obtain 
a medical nexus opinion was warranted.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Specifically, the Board instructed that, 
with respect to each such diagnosed disability of the knees, 
ankles, and/or hips, the examiner should provide an opinion, 
consistent with sound medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 percent or greater 
probability) that the disability had its onset in or is medically 
related to service or to the Veteran's service-connected low back 
disability.

The Veteran underwent a VA examination in October 2009, at which 
time the examiner diagnosed the Veteran as having degenerative 
joint disease of the right and left hips and right and left 
knees, as well as right and left ankle strain.  For each 
diagnosed disorder, the examiner opined that it was less likely 
than not that such disorder was "caused by or a result of [the 
Veteran's] active duty injury to her lumbar spine in 1972."  The 
examiner based these opinions on the fact that, although injury 
to the lumbar spine could affect the biomechanics of the lower 
extremities, it was less likely believed that this one event 
resulted in degenerative joint disease of the hips and knees and 
right and left ankle strains.  

However, while the VA examiner opined that that it was less 
likely than not that each such disorder was "caused by or a 
result of [the Veteran's] active duty injury to her lumbar spine 
in 1972," the examiner did not provide the opinion requested in 
the Board's January 2009 remand: whether it is at least as likely 
as not (i.e., there is a 50 percent or greater probability) that 
the disability had its onset in or is medically related to 
service or to the Veteran's service-connected low back 
disability.  

In this regard, the Board notes that an opinion as to whether any 
disability had its onset in or is medically related to service is 
not limited to whether such disability was caused by or a result 
of the Veteran's active duty injury to her lumbar spine in 1972.  
Furthermore, an opinion as to whether any disability is medically 
related to the Veteran's service-connected low back disability is 
not an opinion as to whether the disability was caused by or a 
result of the Veteran's active duty injury to her lumbar spine in 
1972; rather, the determination is whether any such knee, ankle 
or hip disability was caused by service-connected disability 
(i.e., the Veteran's low back disability that was incurred in 
service and that she continues to have), or whether any degree of 
knee, ankle or hip disability has resulted from aggravation by 
the Veteran's service-connected low back disability.  See 38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Accordingly, the Veteran's entire claims file should be forwarded 
to the examiner who examined the Veteran and prepared the October 
2009 examination report for an addendum opinion addressing the 
noted questions.  The RO should only arrange for the Veteran to 
undergo further examination if the prior examiner is not 
available, or cannot provide the requested opinion without first 
examining the Veteran.

If a further examination is scheduled, the Veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in denial of the reopened claims 
for service connection for bilateral knee and ankle disabilities, 
and may result in denial of the claim for service connection for 
bilateral hip disability (as the original claim for service 
connection will be considered on the basis of evidence of 
record).   See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to her 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding VA medical 
records.  In this regard, the record reflects that the Veteran 
has been receiving treatment from the VA Medical Center (VAMC) in 
Tallahassee, and the claims file currently includes outpatient 
treatment records from that facility dated from December 2002 to 
May 2009.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain from the 
Tallahassee VAMC any records of treatment for the Veteran's 
knees, ankles and/or hips, since May 2009, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the Veteran should explain that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter,  the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should obtain from the Tallahassee 
VAMC all outstanding pertinent records of 
evaluation and/or treatment for the Veteran's 
knees, ankles, and/or hips, since May 2009.  
The RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be associated 
with the claims file.

2.  The RO should send to the Veteran and her 
representative a letter requesting that the 
Veteran provide sufficient information, and if 
necessary, authorization to enable it to obtain 
any additional evidence pertinent to the claims 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran  that she has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist her in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be associated 
with the claims file.  If any records sought 
are not obtained, the RO should notify the 
Veteran and her representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses from 
each contacted have been associated with the 
claims file, the Veteran's entire claims file 
should be forwarded to the examiner who 
examined the Veteran in October 2009 for an 
addendum opinion.  

With respect to each diagnosed disability of 
the Veteran's knees, ankles and hips, the 
examiner should provide an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (i.e., there is 
a 50 percent or greater probability) that such 
disability is the result of injury or disease 
incurred or aggravated in service (to include, 
but not limited to, injury to her lumbar spine 
in 1972).  

If not, the examiner should opine whether it is 
at least as likely as not that such 
disability (a) was caused or (b) is aggravated 
(worsened beyond natural progression) by the 
Veteran's service-connected low back 
disability.  If aggravation is found, the 
examiner should attempt to quantify the extent 
of additional disability resulting from the 
aggravation.

If the prior examiner is not available, or is 
unable to provide the requested opinion without 
examining the Veteran, the RO should arrange 
for the Veteran to undergo VA orthopedic 
examination, by an appropriate physician, to 
obtain an opinion responsive to the above-noted 
questions.

The examiner should set forth all examination 
findings (if any), along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to her by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  See Stegall, 11 Vet. App. at 268.

7.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, the RO should readjudicate the 
claims on appeal.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination, in adjudicating the reopened claims 
for service connection for  bilateral knee and 
ankle disabilities, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should adjudicate 
each claim on appeal in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran and 
her representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the appropriate 
time period for response before the claims file 
is returned to the Board for further appellate 
consideration.
	
The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


